     Case 2:19-cv-01882-JLS-SP Document 26 Filed 01/04/21 Page 1 of 1 Page ID #:489




1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
      VINCENT MARTINEZ,               )     Case No. CV 19-1882-JLS (SP)
11                                    )
                        Plaintiff,    )
12                                    )     ORDER ACCEPTING REPORT AND
                    v.                )     RECOMMENDATION OF UNITED
13                                    )     STATES MAGISTRATE JUDGE
      ANDREW M. SAUL,                 )
14    Commissioner of Social Security )
      Administration,                 )
15                                    )
                        Defendant.    )
16   _____________________________ )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, records on

19   file, and the Report and Recommendation of the United States Magistrate Judge. Further,

20   the Court has engaged in a de novo review of those portions of the Report to which

21   plaintiff has objected. The Court accepts the findings and recommendation of the

22   Magistrate Judge.

23         IT IS THEREFORE ORDERED that Judgment be entered affirming the decision

24   of the Commissioner denying benefits, and dismissing this action with prejudice.

25
     Dated: January 4, 2021
26
                                    ___________________________________
27
                                    HONORABLE JOSEPHINE L. STATON
28                                  UNITED STATES DISTRICT JUDGE
